DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 3, “accessable” should be --accessible--. 
Claim 6 is objected to because of the following informalities: In line 2, “the panel” should be --the first panel--.
Claim 8 is objected to because of the following informalities: In line 5, “a product” should be --the material--.
Claim 9 is objected to because of the following informalities: In line 2, “product” should be --material--. 
Claim 19 is objected to because of the following informalities: In line 8, “material” should be --the material--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the lower portion of the panel”. However, as claim 6 depends from claim 4 and the lower portion of the first panel is introduced in claim 5, there is insufficient antecedent basis for the limitation in the claim. 
For the purpose of examination, claim 6 will be considered as dependent from claim 5. 
Claim 14 recites the limitations “the first panel includes a filling slit cut through the first panel and through which material in the interior chamber is loaded” and “the filling slit sealed shut by sealing the first panel to the flange of the resealable closing assembly”. However, it is not clear how the pouch can have both an open filling slit and a sealed filling slit. Accordingly, the intended structure of the pouch is not clear and thus, the metes and bounds of the patent protection desired cannot be ascertained. 
Claim 19 recites a similar limitation and is thus rendered indefinite for the same reasons presented above with respect to claim 14. 
For the purpose of examination, the first panels will be considered to include a filling slit cut through the first panel, wherein the filling slit is configured to be sealed shut by sealing the first panel to the flange of the resealable closing assembly or the valve.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US 2011/0182531 A1).
Regarding claim 1, Steele teaches a method comprising: forming a filling slit (30) in a first panel (14) of web material of a flexible pouch enclosure formed from the first panel and an opposing second panel (12) of the web material and having a resealable closing assembly having mating members joined to a flange (32) (paragraphs 11, 12, 32, 37); and after the flexible pouch enclosure is at least partially filled with a product through an opening in the first panel of the web material that is created by the filling slit, closing the filling slit by sealing (36a) the first panel to the flange of the resealable closing assembly (paragraphs 11-14, 29-39 and Fig. 1-13). 
Regarding claim 4, Steele teaches the method of claim 1 above, wherein the filling slit is formed by cutting through the first panel within a footprint of the flange of the resealable closing assembly (Fig. 4, 6, 11). 
Regarding claim 5, Steele teaches the method of claim 1 above, wherein the filling slit is formed by cutting through the first panel such that an upper portion of the first panel that is above the filling slit remains sealed to the flange of the resealable closing assembly and a lower portion of the first panel that is below the filling slit is not sealed to the flange of the resealable closing assembly (paragraphs 31, 32 and Fig. 3, 5, 7).
Regarding claim 6, Steele teaches the method of claim 5 above, wherein the filling slit is closed by sealing the lower portion of the first panel to the flange (paragraphs 32, 33, 35 and Fig. 10, 12). Regarding the dependency of claim 6, see 112(b) rejection above.  
Regarding claim 7, Steele teaches the method of claim 1 above, wherein the filling slit is closed by heat sealing an inner surface of the first panel to the flange of the resealable closing assembly (paragraphs 32, 35 and Fig. 10, 12).
Regarding claim 14, Steele teaches a flexible pouch enclosure comprising: a first panel (14) of web material; a second panel (12) of the web material that is joined with the first panel to form an interior chamber; and a resealable closing assembly having interlocking male and female members that couple with each other to close access to the interior chamber and are pulled apart from each other to open access to the interior chamber, the resealable closing assembly having a flange (32) that is coupled with the first panel and the second panel (paragraphs 11, 12, 32, 37), wherein the first panel includes a filling slit (30) cut through the first panel and through which material in the interior chamber is loaded, the filling slit configured to be sealed shut by sealing the first panel to the flange of the resealable closing assembly (paragraphs 11-14, 29-39 and Fig. 1-13). 
Regarding claim 16, Steele teaches the flexible pouch enclosure of claim 14 above, wherein the filling slit is formed through the first panel within a footprint of the flange of the resealable closing assembly (Fig. 4, 6, 11). 
Regarding claim 17, Steele teaches the flexible pouch enclosure of claim 14 above, wherein the first panel has an upper portion located above the filling slit that remains sealed to the flange of the resealable closing assembly and a lower portion that is below the filling slit and that is not sealed to the flange of the resealable closing assembly prior to loading of the material into the interior chamber via the filling slit (paragraphs 31, 32 and Fig. 3, 5, 7).
Regarding claim 18, Steele teaches the flexible pouch enclosure of claim 17 above, wherein the lower portion of the first panel is heat sealed to the flange (paragraphs 32, 33, 35 and Fig. 10, 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (‘531), as applied to claim 1 above, in view of Steele (US 2009/0208147 A1).
Regarding claim 2, Steele (‘531) teaches the method of claim 1 above, but fails to teach the flexible pouch enclosure including an opening apart from the filling slit through which the product is accessible, the opening accessible by pulling the mating members of the resealable closing assembly apart from each other. 
Steele (‘147) teaches an analogous method and flexible pouch enclosure having a filling slit (80) and a resealable closing assembly (32/34) having mating members. Steele further teaches that it is known in the prior art to additionally provide the flexible pouch enclosure with an opening apart from the filling slit through which the product is accessible, wherein the opening is accessible by pulling the mating members apart from each other (paragraph 30 and Fig. 2-6). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Steele (‘531) by additionally providing the flexible pouch enclosure with an opening apart from the filling slit through which the product is accessible, wherein the opening is accessible by pulling the mating members of the resealable closing assembly apart from each other, as taught by Steele (‘147), in order to facilitate easy and selective access to the product after the flexible pouch enclosure has been completely sealed. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (‘531), as applied to claims 1 and 14 above.
Regarding claim 3, Steele teaches the method of claim 1 above, but fails to specifically teach the flexible pouch enclosure being sealed shut with none of the product inside the flexible pouch enclosure prior to the filling slit being formed in the first panel of the web material. 
Steele fails to specifically disclose when the filling slit is formed. However, providing the first panel of the flexible pouch enclosure with the filling slit can only be accomplished either before or after the flexible pouch enclosure is formed and sealed shut. Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found there to be a reasonable expectation of success and predictability in sealing the flexible pouch enclosure shut with none of the product inside prior to the filling slit being formed in the first panel. 
Regarding claim 15, Steele teaches the flexible pouch enclosure of claim 14 above, but fails to specifically teach the flexible pouch enclosure being sealed shut with none of the product inside the flexible pouch enclosure prior to the filling slit being formed in the first panel of the web material. 
Steele fails to specifically disclose when the filling slit is formed. However, providing the first panel of the flexible pouch enclosure with the filling slit can only be accomplished either before or after the flexible pouch enclosure is formed and sealed shut. Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found there to be a reasonable expectation of success and predictability in sealing the flexible pouch enclosure shut with none of the product inside prior to the filling slit being formed in the first panel. 
However, it should further be noted that claim 15 is directed toward a flexible pouch enclosure, not a method. Accordingly, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself. Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  
Claims 8-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (‘531). 
Regarding claim 8, Steele teaches a method comprising: forming a filling slit (30) in a first panel (14) of web material of a flexible pouch enclosure formed from the first panel and an opposing second panel (12) of the web material and having a patch (32) defining part of an access device through which material inside the flexible pouch enclosure is dispensed; and after the flexible pouch enclosure is at least partially filled with the material through an opening in the first panel of the web material that is created by the filling slit, closing the filling slit by sealing (36a) the first panel to the access device (paragraphs 11-14, 29-39 and Fig. 1-13). 
Steele fails to teach the access device being a valve. However, Steele teaches that the access device can be a zipper device, re-closeable device, peel seal material, and the like (paragraphs 11, 12, 32). Accordingly, as Steele expressly discloses providing an access device, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to select any well-known and suitable access device for use in the flexible pouch enclosure, such as a valve, as expressly suggested by Steele. 
Regarding claim 9, Steele teaches the method of claim 8 above, but fails to specifically teach the flexible pouch enclosure being sealed shut with none of the material inside the flexible pouch enclosure prior to the filling slit being formed in the first panel of the web material. 
Steele fails to specifically disclose when the filling slit is formed. However, providing the first panel of the flexible pouch enclosure with the filling slit can only be accomplished either before or after the flexible pouch enclosure is formed and sealed shut. Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found there to be a reasonable expectation of success and predictability in sealing the flexible pouch enclosure shut with none of the product inside prior to the filling slit being formed in the first panel. 
Regarding claim 10, Steele teaches the method of claim 8 above, wherein the filling slit is formed by cutting through the first panel within a footprint of a flange of the valve (Fig. 4, 6, 11). 
Regarding claim 11, Steele teaches the method of claim 10 above, wherein the flange of the valve is sealed to an interior surface of the first panel (paragraphs 32, 33, 35 and Fig. 3, 5, 7, 10, 12).
Regarding claim 12, Steele teaches the method of claim 10 above, wherein the filling slit is formed by cutting through the first panel such that an upper portion of the first panel that is above the filling slit remains sealed to the flange of the valve and a lower portion of the first panel that is below the filling slit is not sealed to the flange of the valve (paragraphs 31, 32 and Fig. 3, 5, 7).
Regarding claim 13, Steele teaches the method of claim 12 above, wherein the filling slit is closed by sealing the lower portion of the panel to the flange (paragraphs 32, 35 and Fig. 10, 12).
Regarding claim 19, Steele teaches a flexible pouch enclosure comprising: a first panel (14) of web material; a second panel (12) of the web material that is joined with the first panel to form an interior chamber; and a patch (32) defining part of an access device coupled to the first panel, the access device providing an opening through which material in the interior chamber is dispensed from the interior chamber (paragraphs 11, 12, 32, 37), wherein the first panel includes a filling slit (30) cut through the first panel and through which the material in the interior chamber is loaded, the filling slit configured to be sealed shut by sealing the first panel to the access device (paragraphs 11-14, 29-39 and Fig. 1-13). 
Steele fails to teach the access device being a valve. However, Steele teaches that the access device can be a zipper device, re-closeable device, peel seal material, and the like (paragraphs 11, 12, 32). Accordingly, as Steele expressly discloses providing an access device, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to select any well-known and suitable access device for use in the flexible pouch enclosure, such as a valve, as expressly suggested by Steele. 
Regarding claim 20, Steele teaches the flexible pouch enclosure of claim 19 above, but fails to specifically teach the flexible pouch enclosure being sealed shut with none of the material inside the flexible pouch enclosure prior to the filling slit being formed in the first panel of the web material. 
Steele fails to specifically disclose when the filling slit is formed. However, providing the first panel of the flexible pouch enclosure with the filling slit can only be accomplished either before or after the flexible pouch enclosure is formed and sealed shut. Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found there to be a reasonable expectation of success and predictability in sealing the flexible pouch enclosure shut with none of the product inside prior to the filling slit being formed in the first panel. 
However, it should further be noted that claim 20 is directed toward a flexible pouch enclosure, not a method. Accordingly, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself. Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734 

/JES F PASCUA/Primary Examiner, Art Unit 3734